670 F.2d 46
CHURCH OF GOD (WORLDWIDE TEXAS REGION), et al., Plaintiffs-Appellees,v.AMARILLO INDEPENDENT SCHOOL DISTRICT, et al., Defendants-Appellants.
No. 81-1203.
United States Court of Appeals,Fifth Circuit.
March 11, 1982.

Underwood, Wilson, Berry, Stein & Johnson, R. A. Wilson, Amarillo, Tex., for defendants-appellants.
Akin, Gump, Hauer & Feld, Edward S. Koppman, Robert E. Goodfriend, Dallas, Tex., David W. Nelson, Austin, Tex., Michael J. Madigan, Joseph T. Casey, Jr., Washington, D. C., Rader, Helge & Gerson, Ralph Helge, Pasadena, Cal., for plaintiffs-appellees.
Michael B. Kusin, Houston, Tex., for amicus curiae Nat. Jewish Com'n, etc.
Before DYER*, SAM D. JOHNSON and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Upon consideration of the briefs, the record and the oral argument of counsel for the respective parties, we are convinced that the district court correctly decided the issues presented on this appeal and we therefor adopt the Memorandum Opinion of the lower court, reported at 511 F.Supp. 613, as the opinion of this Court.


2
Affirmed.



*
 Circuit Judge of the Eleventh Circuit sitting by designation